Citation Nr: 1521211	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2011 and in May 2014, this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran is not blind and his vision is not impaired to the point that his corrected visual acuity is 5/200 or less in both eyes, or that his concentric contraction of the visual field to 5 degrees or less, and he is not in a nursing home.
 
2.  The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect herself from the hazards and dangers of his daily environment.
 
3. The Veteran is not so limited in his ability to function that he is housebound for purposes of VA regulations. 


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and attendance or on account of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006 and in July 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence even though specifically requested to do so in a July 2014 letter from the RO.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

SMP benefits are payable to veterans of a period of war who need regular aid and attendance. 38 U.S.C.A. § 1521(d) (West 2014); 38 C.F.R. § 3.351(a)(1) (2014). Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2014).  38 C.F.R. § 3.351(b), (c) (2014).

The following factors will be accorded consideration in determining whether a Veteran is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014). 

It is not required that all the disabling conditions enumerated be found to exist before a favorable rating may be made.  At least one factor listed must be present for a grant of SMP based on the need for aid and attendance.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a) (2014); Turco v. Brown, 9 Vet. App. 222 (1996).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

Bedridden will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  Bedridden is that condition which, through its essential character, actually requires that the claimant remain in bed.  That a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2014).

Initially, the Board finds that there is absolutely no evidence in the claims file to suggest that the Veteran is either blind (or nearly blind) or that he is a patient in a nursing home.  Further, the evidence, to include VA medical records and examination reports, does not indicate that a factual need for aid and attendance has been established under 38 C.F.R. § 3.352(a) (2014).  Specifically, a March 2013 VA examiner opined that it was less likely as not that the Veteran required aid and attendance of another person in order to perform personal functions required in everyday living.  While the Veteran stated that his friend did most of the housework and cooking, he did not need assistance with feeding himself, attending to the wants of nature, or ambulating around the house.  He did not have any prosthetic devices.  He reported that he cut the grass at his home in the summer.  Further, he drove himself to the examination appointment and was also able to coordinate going from appointment to appointment without assistance.   Based on the examination, the examiner opined that the Veteran demonstrated an ability to protect himself from personal harm.  

While the Board would not dispute the fact that the Veteran has many problems on a daily basis, the evidence does not indicate an inability by the Veteran to feed or dress himself, nor was there any demonstrated inability to maintain his own hygiene.  Finally, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

Although SMP has not been established based on the need for aid and attendance, the Board has also considered whether SMP may be warranted on the basis of being housebound.

A Veteran may receive the housebound rate of special monthly pension if he has a service-connected disability rated as permanent and total, but not including total rating based upon unemployability under 38 C.F.R. § 4.17 , and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house, or ward or clinical areas, if institutionalized, or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2014).

A preliminary requirement for special monthly pension, that the Veteran have a disability considered as permanent and total other than those considered as such under 38 C.F.R. § 4.17 on the basis of unemployability.  As the Veteran does not have disability considered as permanent and total, the Veteran is not entitled to special monthly pension benefits based on housebound status. 

In addition, the weight of the evidence demonstrates that the Veteran is not considered "permanently housebound" as defined by 38 C.F.R. § 3.351.  A veteran is "permanently housebound" if he is substantially confined to his dwelling and the immediate premises, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime. 38 C.F.R. § 3.351(d)(2).   In this regard, the March 2013 Aid and Attendance examination report clearly shows that the Veteran was able to travel outside of his house, and in fact, drove himself to the appointment.  Similarly, the VA treatment records do not suggest that the Veteran is substantially confined to his dwelling or immediate premises.  

In considering this claim, the Board has also considered the Veteran's statements in support of his claim in detail.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect credibility of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his disorders are not the types of conditions he may provide competent evidence on questions of need for aid and attendance or housebound status being caused by those disabilities.  To the extent that housebound benefits are claimed, the Veteran has traveled outside the home for medical appointments and the other evidence of record outweighs any contention that he is housebound.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMP for aid and attendance or based on housebound status.  However, SMP is based on the ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly addresses the criteria under which SMP is evaluated, is more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMP by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that the preponderance of the evidence is against the claim for entitlement to SMP and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMP based on the need for regular aid and attendance or on account of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


